 

Case 1:20-cv-06618-GBD Document 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JAMES BURNS,

Docket No.: 1:20-cv-06618

Plaintiff,
-against-
STIPULATED
TILEBAR LLC, SOHO STUDIO, LLC, CONFIDENTIALITY AND
SEA SHEPHERD, CORP., and PROTECTIVE ORDER

ELIEZER MECHLOVITZ, individually,

Defendants.

 

This matter having come before the Court by stipulation of Plaintiff James Burns
(“Plaintiff”), and Defendants Tilebar LLC, Soho Studio, LLC, Sea Shepherd, Corp. and Eliezer
Mechlovitz (“Defendants”) for the entry of a protective order pursuant to the Second Amended
Standing Administrative Order 11 Misc. 003 and Rule 26(c) of the Federal Rules of Civil
Procedure, limiting the review, copying, dissemination and filing of confidential and/or proprietary
documents and information to be produced by either party and their respective counsel or by any
non-party in the course of discovery in this matter to the extent set forth below. The parties,
through their respective counsel, having stipulated and agreed to the terms set forth herein, and
have shown good cause.

It is hereby ORDERED that the following restrictions and procedures shall apply to the
information and documents exchanged by the parties.

l. This Order is being entered into to facilitate the production, exchange and discovery
of documents and information that a producing party contends merits confidential treatment

(hereinafter the “Documents” or “Testimony’).

VP/#41193272.2
Case 1:20-cv-06618-GBD Document 16 Filed 12/22/20 Page 2 of 8

2. Either party may designate Documents or other information produced (including
but not limited to written discovery responses), or Testimony given, in connection with this action
as “Confidential,” either by notation on each document, statement on the record of the deposition,
written advice to the respective undersigned counsel for the parties hereto, or by other appropriate
means. A party may designate information produced by any other party as “Confidential” by
informing the producing party in writing and directing the producing party to mark the information
as “Confidential” by appropriate means.

3. As used in this Protective Order:

(a) “Confidential Information” shall mean all Documents and Testimony, and
all information contained therein, and other information designated as “Confidential,” if such
Documents or Testimony contain (i) trade secrets; (11) proprietary business information;
(iii) competitively sensitive information; (iv) sensitive personal information regarding individuals
(including but not limited to social security numbers, financial account numbers, credit card
numbers, mothers’ maiden names, passwords, drivers’ license numbers or state identification
numbers, and dates of birth, as well as compensation, home addresses, personal e-mail addresses,
and telephone numbers of persons other than the Plaintiff); (v) names of minor children; (vi) tax
documents of individuals including the Plaintiff; (vii) medical information, including but not
limited to Plaintiff’s medical records, or (viii) other information the disclosure of which would, in
the good faith judgment of the party designating the material as “Confidential,” be detrimental to
the conduct of that party’s business or the business of any of that party’s customers or clients.

(b) “Producing Party” shall mean the parties to this action producing
“Confidential Information” in connection with depositions, document production or otherwise, or

the party asserting confidentiality, as the case may be.

VP/#41193272.2

 

 
Case 1:20-cv-06618-GBD Document16 Filed 12/22/20 Page 3 of 8

(c) “Receiving Party” shall mean the party to this action and/or any non-party
receiving “Confidential Information” in connection with depositions, document production or
otherwise.

4. The Receiving Party may, at any time, notify the Producing Party that the Receiving
Party does not concur in the designation of a document or other material as Confidential
Information. If the Producing Party does not agree to declassify such document or material, the
Receiving Party may move before the Court for an order declassifying those documents or
materials. If no such motion is filed, such documents or materials shall continue to be treated as
Confidential Information. If suchmotion is filed, the documents or other materials shall be deemed
Confidential Information unless and until the Court rules otherwise.

5. Any person receiving Confidential Information shall not reveal or discuss such
information to or with any person not entitled to receive such information under this Order
Confidential Information shall be utilized by the Receiving Party and its counsel only for purposes
of this litigation and for no other purposes.

6. Except with the prior written consent of the Producing Party or by Order of the
Court, Confidential Information shall not be furnished, shown or disclosed to any person or entity
except to:

(a) The requesting party and counsel, including in-house counsel;

(b) Employees of such counsel assigned to and necessary to assist in the
litigation;

(c) Expert Witnesses or consultants assisting in the prosecution or defense of
the matter, to the extent deemed necessary by counsel, provided, however, that such Confidental

Information is furnished, shown or disclosed in accordance with paragraph 9,

VP/#41193272.2

 

 
Case 1:20-cv-06618-GBD Document 16 Filed 12/22/20 Page 4 of 8

(d) The Court (including the mediator, or other person having access to any
Confidential Information by virtue of his or her position with the Court) if filed in accordance with
paragraph 13;

(e) An officer before whom a deposition is taken, including stenographic
reporters and any necessary secretarial, clerical or other personnel of such officer, if furnished,
shown or disclosed in accordance with paragraph 11; and

(f) Trial and deposition witnesses, if furnished, shown or disclosed in
accordance with paragraphs 10 and 11.

7. The Producing Party’s failure to designate Confidential Information at the time of
production does not waive its right to do so, provided that written notification is subsequently
given to the Receiving Party of the Confidential status of the document or information. Further,
such failure shall not be deemed to be a waiver in whole or in part of that Producing Party’s claim
of confidentiality going forward, either as to the specific Confidential Information inadvertently
disclosed or as to any other document or information relating thereto or on the same or related
subject matter. Upon receiving notification that the Producing Party is designating previously
produced documents or information as Confidential Information, the Receiving Party shall
subsequently notify any person to whom such materials have been disclosed that the materials
have been so designated.

8. Deposition testimony and transcripts shall presumptively be treated as Confidential
Information and subject to this Order during the deposition and for a period of thirty (30) days
after a final transcript of said deposition is received by counsel for each of the parties in order to

give either party sufficient opportunity to designate such testimony as Confidential Information.

VP/#41193272.2

 

 
Case 1:20-cv-06618-GBD Document 16 Filed 12/22/20 Page 5 of 8

9. Before any disclosure of Confidential Information is made to an expert witness or
consultant pursuant to paragraph 6(c), counsel for the Receiving Party shall receive the expert’s
written agreement, in the form of Exhibit A attached hereto, to comply with and be bound by its
terms. A consultant or expert may sign Exhibit A on behalf of themselves and the employees of
their firm designated to work on this matter. Counsel for the party obtaining the certificate shall
supply acopy to counsel for the other party atthe time of the disclosure of the information required
to be disclosed, except that any certificate signed by an expert or consultant who is not expected
to be called as a witness at trial is not required to be supplied.

10. Should the need arise for any of the parties to disclose Confidential Information
during any hearing or trial before the Court, including through argument or the presentation of
evidence, the Producing Party shall file a motion regarding and the Receiving Party may disclose
Confidential Information do so only after taking such steps as the Court shall deem necessary to
preserve the confidentiality of such Confidential Information.

11. This Order shall not preclude counsel for the parties from using during, or in
preparation for, any deposition or other testimony in this action any documents or information
which have been designated as Confidential Information under the terms provided that all the
procedures and requirements set forth herein are satisfied. Any court reporter and deposition or
trial witness who is given access to Confidential Information shall, prior thereto, be provided with
a copy of this Order and shall execute Exhibit A. Counsel for the party obtaining the certificate
shall, upon request, supply a copy to counsel for the other party. Should any witness refuse to sign
the certificate, counsel for the party seeking to put forth the witness may seek relief from the Court,

12. A party may designate as Confidential Information subject to this Order any

document, information, or deposition testimony produced or given by any non-party to this case,

VP/#41193272.2

 

 
Case 1:20-cv-06618-GBD Document 16 Filed 12/22/20 Page 6 of 8

or any portion thereof. In the case of Documents, designation shall be made by notifying all
counsel in writing of those documents which are to be stamped and treated as such at any time up
to thirty (30) days after actual receipt of copies of those documents by counsel for the party
asserting confidentiality. In the case of deposition Testimony, designation shall be made by
notifying all counsel in writing of those portions which are to be stamped or otherwise treated as
such at any time up to thirty (30) days after the transcript is recetved by counsel for the party
asserting confidentiality. Prior to the expiration of such thirty (30) day period (or until a
designation is made by counsel, if such a designation is made in a shorter period of time), all such
documents shall be treated as Confidential Information.

13. A Receiving Party who seeks to file with the Court any deposition transcripts,
exhibits, answers to interrogatories, and other documents which have previously been designated
as comprising or containing Confidential Information, and any pleading, bnef or memorandum
which reproduces, paraphrases or discloses Confidential Information will follow Rule 1.D of the
Individual Rules and Practices of Judge George B. Daniels or the applicable rules effective at the
time of the filing.

14. The production or disclosure of Confidential Information during any stage of the
above-captioned case shall in no way constitute a waiver of each party’s right to object to the
production or disclosure of other information in this action or in any other action.

15. Nothing contained herein shall prevent any party from disclosing or using its own
Confidential Information in any manner the party chooses.

16. At the conclusion of litigation, the Confidential Information and any copies shall,
upon request, be promptly (and in no event later than 30 days after entry of final judgment no

longer subject to further appeal) returned to the producing party or certified as destroyed, except

VP/#41193272.2

 

 
Case 1:20-cv-06618-GBD Document 16 Filed 12/22/20 Page 7 of 8

that the parties' counsel shall be permitted to retain their working files on the condition that those
files will remain protected. In the event that any party chooses to destroy physical objects and
documents in response to a request for the return of confidential material, such party shall certify
in writing within thirty days of the final termination of this litigation subject to no further appeal
that it has undertaken its best efforts to destroy such physical objects and documents, and that such
physical objects and documents have been destroyed to the best of its knowledge.

17. This Order may be changed by further order of this Court.

/s/ wo Bm Ml Hla /s/

 

Brian Heller Blythe E. Lovinger

Schwartz Perry & Heller LLP Vedder Price P.C. (NY)

3 Park Avenue, Suite 2700 1633 Broadway, 31st Floor

New York, NY 10016 New York, NY 10019

(212) 889-6565 (212) 407-7700

Fax: (212) 779-8208 Fax: (212) 407-7799

Email: bheller@sphlegal.com Email: blovinger@vedderprice.com

Attorney for Plaintiff: Attorney for Defendants:

James Burns Tilebar LLC, Soho Studio, LLC,
Sea Shepherd, Corp., and
Eliezer Mechlovitz

IT IS SO ORDERED.

+ George B. Daniels

 

Dated:

VP/#41193272.2

 
Case 1:20-cv-06618-GBD Document 16 Filed 12/22/20 Page 8 of 8

Exhibit A

UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK

 

JAMES BURNS,
Docket No.: 1:20-cv-06618
Plaintiff,

-against-
STIPULATED PROTECTIVE
TILEBAR LLC, SOHO STUDIO, LLC, ORDER
SEA SHEPHERD, CORP., and
ELIEZER MECHLOVITZ, individually,

Defendants.

 

AGREEMENT TO RESPECT CONFIDENTIAL MATERIAL

 

 

 

I, , state that:

1, My presentemployeris:

2. My present occupation or job description is

3 I have been informed by counsel that certain documents or information disclosed

to me in connection with the matter entitled have been designated as Confidential Information. I
have been informed that any such documents or information labeled "Confidential" are
confidential by Order of the Court.

4, Thereby agree that I will not disclose any information contained in such documents
to any other person not qualified to receive this Confidential Information. I further agree not to use
any such information for any purpose other than this litigation.

5. I will return all Confidential Information that comes into my possession, and
documents or things that I have prepared relating thereto, to counsel for the party by whom Iam
employed or retained, or to counsel from whom I received the Confidential Information.

Dated:

 

 

Signature

VP/#41193272.2

 

 
